Citation Nr: 0216589	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Basic eligibility for nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who had verified active service 
from January 26, 1962, to January 24, 1964.  This case comes 
before the Board of Veterans' Appeals (Board) from a December 
1999 determination by the Department of Veterans Affairs (VA) 
Los Angeles, California, Regional Office (RO), which denied 
the veteran's claim for nonservice-connected pension 
benefits.


FINDINGS OF FACT

1.  The veteran had verified service from January 26, 1962, 
to January 24, 1964.  

2.   The veteran did not serve in the Republic of Vietnam.

3.  The veteran had no active duty service during a period of 
war.


CONCLUSION OF LAW

The veteran does not have qualifying wartime service, and 
does not satisfy the  legal criteria for basic eligibility 
for VA pension benefits.  38 U.S.C.A. §§ 101(29), 1521, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met with respect to the issue addressed on 
the merits below.  

The veteran was notified via determination letter in December 
1999, statement of the case in January 2001, and supplemental 
statement of the case in January 2002 why his claim was 
denied.  He was advised of what was needed to establish 
entitlement to the benefit sought and what the evidence of 
record showed.  A letter dated in November 1999 advised him 
specifically what evidentiary development he could assist in 
obtaining.  All evidence necessary for the determination to 
be made herein has been associated with the file.  The 
veteran has no further responsibilities regarding evidentiary 
development in this matter, and further notice is not 
indicated.  

Where there has been substantial compliance with the VCAA and 
the implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
veteran is not prejudiced by the Board's addressing the 
claims based on the current record.

Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served in the active military, 
naval, or air service for ninety (90) days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of willful misconduct.  See also 38 C.F.R. § 3.3.  In 
addition, in the case of a veteran who served in the Republic 
of Vietnam, the term "Vietnam era" is defined as the period 
beginning on February 28, 1961, and ending on May 7, 1975; in 
all other cases, the Vietnam era begins on August 5, 1964, 
and ends on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).

Facts and Analysis

The veteran asserts that he is entitled to VA pension 
benefits because his active service allegedly included a 
short trip to Vietnam in November 1963.  He was informed by 
RO letter in December 1999 that his claim for nonservice-
connected disability pension benefits was denied as he had 
not served on active duty during a wartime period.  The 
letter noted that he had served from January 1962 to January 
1964. 

As was noted above, a DD Form 214, shows that the veteran 
served on active duty from January 26, 1962, to January 24, 
1964.  The form notes that he had 24 days of foreign service 
in Europe (USAREUR).  Vietnam service is not reported.

In February 2000 the RO sought to verify, through the 
National Personnel Records Center (NPRC), whether the veteran 
actually served in the country of Vietnam or in waters 
adjacent thereof between February 28, 1961, and May 7, 1975.  
In March 2000, NPRC responded by indicating that the veteran 
had no service in Vietnam.  

The veteran asserted in a February 2000 letter to the U.S. 
Army at Fort Hood, Texas that he was sent to Germany from 
Fort Hood, Texas on October 22, 1963, and that he returned to 
Fort Hood on November 15, 1963.  The Board notes that this 
travel is verified by service records.  The veteran also 
claimed that shortly after November 15, 1963 he volunteered 
to fly to Vietnam with a delivery of materials, and that he 
returned when President Kennedy was assassinated on November 
22, 1963.  This travel is not verified by any service 
records.  He claims that as this was a short trip service 
records would not document such travel.  He asked if there 
were any records at Fort Hood which would support his claim 
that he was in Vietnam.

A May 2000 letter from the Department of the Army at Fort 
Hood, Texas to the veteran informed him that records were 
maintained at the installation level for no more than 7 
years.  The veteran was also informed that a check of the 
database at Fort Hood did not list any orders or other 
records pertaining to the type of travel cited by the veteran 
as being retired to a Federal Records Center.

Based on the evidentiary record, the veteran is not a veteran 
of a period of war as legally defined, and has not satisfied 
a threshold legal criterion for establishing eligibility for 
VA pension benefits.  The law is dispositive.  Accordingly, 
this claim must be denied as a matter of law.  Sabonis v. 
Brown; 6 Vet. App. 426 (1994).  

ORDER

Basic eligibility for entitlement to VA pension benefits is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

